DETAILED ACTION
This action is in reply to Applicant’s Request for Continued Examination submitted 12 October 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 October 2022 was filed after the mailing date of this present application.  This submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments, pages 6-11 filed 12 October 2022, regarding Claims 1, 12, and 17 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Makishi et al. US 2015/0171643, in view of Kim et al. US 2010/0261043, in view of Yang et al. US 2019/0199117.
Regarding Claim 1, Makishi teaches a battery balancing system comprising: 
at least a first battery cell (Ce1, fig. 1) and 
a second battery cell (Ce2, fig. 1); 
an energy balancing circuit (1-1, 1-2, 1-3, 1-4, fig. 1 and refer to [0025]) coupled to a plurality of battery cells (Ce1, Ce2, Ce3, and Ce4, fig. 1) and configured to determine an amount of charge to be transferred from the first battery cell having a higher charge to the second battery cell having a lower charge, based on the respective health states of the first battery cell and the second battery cell and the respective charge states of the first battery cell and the second battery cell without exceeding a maximum charge for the second battery cell and a minimum charge for the first battery cell (a charge is transferred from a cell located at a border of the group with the higher average voltage to an adjacent cell located at a border of the group with the lower average voltage, refer to [0027]).  
Makishi is silent regarding a health assessment circuit coupled to each of the at least first battery cell and the second battery cell and configured to sense a health state and a charge state of each of the at least first battery cell and the second battery cell.
Kim teaches a health assessment circuit (controller 50 via control units 20a-20n, fig. 1 and refer to [0029]) coupled to each of the at least first battery cell and the second battery cell and configured to sense a health state and a charge state of each of the at least first battery cell and the second battery cell (sensors 54a-54n and 56a-56n, fig. 1 and refer to [0029]-[0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to include the sensors as taught by Kim with the battery balancing system of Makishi in order to monitor the status of the battery cells to balance in the battery system.
	The combination of Makishi and Kim however are silent wherein the battery balancing system comprises an independent module comprising the health assessment and energy balancing circuit wherein the independent module is installed on a casing of a battery.
Yang teaches wherein the battery balancing system (system for balancing energy 500, fig. 5) comprises an independent module (system for balancing energy 100, fig. 1 or 500, fig. 5, refer to [0057]-[0058] and [0079]-[0080]) comprising the health assessment (apparatus for detecting energy, refer to [0057]-[0058]) and energy balancing circuit (apparatus 502, fig. 5 and refer to [0079]-[0080]) wherein the independent module is installed on a casing of a battery (battery pack 503, fig. 5, the apparatus 100 provided in this embodiment of the present invention may be an apparatus packaged together with the charged battery pack, or may be an apparatus packaged independently, refer to [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to include the arrangement as taught by Yang with the battery balancing system of the combination of Makishi and Kim in order to minimize the circuitry used in the battery balancing system.
Regarding Claim 12,  Makishi teaches a method comprising: 
receiving a charge state measurement for at least a first battery cell (Ce1, fig. 1) and a second battery cell (Ce2, fig. 1) of a multiple cell battery (Ce1, Ce2, Ce3, and Ce4, fig. 1); 
calculating an amount of charge to be transferred from the first battery cell having a higher charge to the second battery cell having a lower charge, based on the respective charge state measurements of the first battery cell and the second battery cell, without exceeding a maximum charge for the second battery cell and a minimum charge for the first battery cell (a charge is transferred from a cell located at a border of the group with the higher average voltage to an adjacent cell located at a border of the group with the lower average voltage, refer to [0027]). 
Makishi however is silent regarding the method being computer implemented and receiving a health state and charge state measurements for at least a first battery cell and a second battery cell a health assessment circuit coupled to each of the at least first battery cell and the second battery cell and configured to sense a health state and a charge state of each of the at least first cell and the second battery cell.
Kim teaches a method being computer implemented (refer to [0024]) and receiving a health state and charge state measurements for at least a first battery cell and a second battery cell a health assessment circuit coupled to each of the at least first battery cell and the second battery cell and configured to sense a health state and a charge state of each of the at least first cell and the second battery cell (sensors 54a-54n and 56a-56n, fig. 1 and refer to [0029]-[0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to include the sensors as taught by Kim with the battery balancing system of Makishi in order to monitor the status of the battery cells to balance in the battery system.
The combination of Makishi and Kim however are silent wherein the battery balancing system comprises an independent module comprising the health assessment and energy balancing circuit wherein the independent module is installed on a casing of a battery.
Yang teaches wherein the battery balancing system (system for balancing energy 500, fig. 5) comprises an independent module (system for balancing energy 100, fig. 1 or 500, fig. 5, refer to [0057]-[0058] and [0079]-[0080]) comprising the health assessment (apparatus for detecting energy, refer to [0057]-[0058]) and energy balancing circuit (apparatus 502, fig. 5 and refer to [0079]-[0080]) wherein the independent module is installed on a casing of a battery (battery pack 503, fig. 5, the apparatus 100 provided in this embodiment of the present invention may be an apparatus packaged together with the charged battery pack, or may be an apparatus packaged independently, refer to [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to include the arrangement as taught by Yang with the battery balancing system of the combination of Makishi and Kim in order to minimize the circuitry used in the battery balancing system.
Regarding Claim 17,  Makishi teaches a device  (1-1, 1-2, 1-3, 1-4, fig. 1 and refer to [0025]): 
the device receives a charge state measurement for at least a first battery cell (Ce1, fig. 1) and a second battery cell (Ce2, fig. 1); 
calculate a first amount of charge to be transferred from the first battery cell having a higher charge to the second battery cell having a lower charge, based on the respective health state measurements of the first battery cell and the second battery cell and the respective charge state measurements of the first battery cell and the second battery cell, without exceeding a maximum charge for the second battery cell and a minimum charge for the first battery cell (a charge is transferred from a cell located at a border of the group with the higher average voltage to an adjacent cell located at a border of the group with the lower average voltage, refer to [0027]).  
Makishi however is silent regarding the device comprising a processor, a memory device coupled to the processor and having a program stored thereon for execution by the processor, and a health assessment circuit coupled to each of the at least first battery cell and the second battery cell and configured to sense a health state and a charge state of each of the at least first cell and the second battery cell.
Kim teaches the device comprising a processor, a memory device coupled to the processor and having a program stored thereon for execution by the processor (refer to [0024]) and a health assessment circuit coupled to each of the at least first battery cell and the second battery cell and configured to sense a health state and a charge state of each of the at least first cell and the second battery cell (sensors 54a-54n and 56a-56n, fig. 1 and refer to [0029]-[0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sensors as taught by Kim with the battery balancing system of Makishi in order to monitor the status of the battery cells to balance in the battery system.
The combination of Makishi and Kim however are silent wherein the battery balancing system comprises an independent module comprising the health assessment and energy balancing circuit wherein the independent module is installed on a casing of a battery.
Yang teaches wherein the battery balancing system (system for balancing energy 500, fig. 5) comprises an independent module (system for balancing energy 100, fig. 1 or 500, fig. 5, refer to [0057]-[0058] and [0079]-[0080]) comprising the health assessment (apparatus for detecting energy, refer to [0057]-[0058]) and energy balancing circuit (apparatus 502, fig. 5 and refer to [0079]-[0080]) wherein the independent module is installed on a casing of a battery (battery pack 503, fig. 5, the apparatus 100 provided in this embodiment of the present invention may be an apparatus packaged together with the charged battery pack, or may be an apparatus packaged independently, refer to [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to include the arrangement as taught by Yang with the battery balancing system of the combination of Makishi and Kim in order to minimize the circuitry used in the battery balancing system.
Regarding Claim 2 and 15, the combination of Makishi, Kim, and Yang teaches all of the limitations of Claims 1 and 12 above and further teaches wherein the balancing circuit switches energy using capacitive and/or inductive charge shuttling between the multiple battery cells (inductive, refer to [0006] and [0008]-[0011] of Makishi).
Regarding Claim 3, the combination of Makishi, Kim, and Yang teaches all of the limitations of Claim 1 above and further teaches wherein the energy balancing circuit further comprises a controller (1-1, 1-2, 1-3, 1-4, fig. 1 of Makishi) and multiple switches (Sw12, Sw21, figs. 1 and 5 of Makishi), wherein the controller is configured to determine at least one of the first amount of charge and the second amount of charge and control the multiple switches to affect the determined transfer (refer to [0025]-[0030] of Makishi).
Regarding Claims 4, 14, and 19, the combination of Makishi, Kim, and Yang teaches all of the limitations of Claims 3, 12 and 17 above and further teaches wherein the health assessment circuit continuously senses the health state and the charge state of each of the at least first battery cell and the second battery cell and the controller continuously updates switch settings (refer to [0025]-[0030] of Makishi).
Regarding Claim 5, the combination of Makishi, Kim, and Yang teaches all of the limitations of Claim 3 above and further teaches wherein the energy balancing circuit is configured to use a table lookup based on SoH and SoC to determine the amount of charge to be transferred between the first battery cell and the second battery cell (refer to [0053], [0058], and [0059] of Kim).
Regarding Claim 7, the combination of Makishi, Kim, and Yang teaches all of the limitations of Claim 3 above and further teaches wherein the health assessment circuit comprises circuitry configured to perform an internal resistance measurement to determine the health state of each of the at least first battery cell and the second battery cell (refer to [0022]-[0023] of Kim).
Regarding Claim 8, the combination of Makishi and Kim teaches all of the limitations of Claim 3 above and further teaches wherein the health assessment circuit comprises circuitry configured to perform charging discharging time measurements to determine the charge state of each of the at least first battery cell and the second battery cell  (refer to [0022] and [0029] of Kim).
Regarding Claim 9, the combination of Makishi, Kim, and Yang teaches all of the limitations of Claim 3 above and further teaches wherein each of the at least first battery cell and the second battery cell comprises one or more sub-modules, and wherein the one or more sub-modules are coupled to form a module coupled to the energy balancing circuit and the health assessment circuit (20a and 30a; and 20n and 30n, fig. 1 of Kim).
Regarding Claim 10, 13, and 18, the combination of Makishi, Kim, and Yang teaches all of the limitations of Claims 1, 12 and 17 above and further teaches wherein the energy balancing circuit is operable under control of a controller to transfer at least one of the first amount of charge and the second amount of charge from the first battery cell to the second battery cell  (refer to [0008]-[0011] of Makishi and [0078] of Kim).
Regarding Claim 11, the combination of Makishi, Kim, and Yang teaches all of the limitations of Claim 9 above and further teaches r comprising multiple additional modules coupled to the controller (SC34, SC23, fig. 1 of Makishi).

Claims 6, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Makishi et al. US 2015/0171643, in view of Kim et al. US 2010/0261043., and in further view of Christensen et al. US 2017/0219660.
Regarding Claim 6, the combination of Makishi, Kim, and Yang teaches all of the limitations of Claim 3 above including the health assessment system, however is silent wherein the health assessment system comprises an impedance spectroscopy circuit.
Christensen teaches herein the health assessment system comprises an impedance spectroscopy circuit (24, fig 10 and refer to [0133]), which provides an additional option to assess a battery’s state.
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to include the impedance spectroscopy circuit as taught by Christensen with the battery balancing system of the combination of Makishi and Kim in order to provide an additional option to assess a battery’s state.
Regarding Claim 16, the combination of Makishi, Kim, and Yang teaches all of the limitations of Claim 12 above including the health assessment system, however is silent wherein the received state of health and state of charge are measured by impedance spectroscopy.
Christensen teaches herein the health assessment system comprises an impedance spectroscopy circuit (24, fig 10 and refer to [0133]), which provides an additional option to assess a battery’s state.
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to include the impedance spectroscopy circuit as taught by Christensen with the battery balancing system of the combination of Makishi, Kim, and Yang in order to provide an additional option to assess a battery’s state.
Regarding Claim 20, the combination of Makishi, Kim, and Yang teaches all of the limitations of Claim 17, including wherein energy is switched between the multiple battery cells without exceeding minimum and maximum charges for each cell (refer to [0075]-[0077] of Kim), however is silent wherein the received state of health and state of charge are measured by impedance spectroscopy.
Christensen teaches herein the health assessment system comprises an impedance spectroscopy circuit (24, fig 10 and refer to [0133]), which provides an additional option to assess a battery’s state.
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to include the impedance spectroscopy circuit as taught by Christensen with the battery balancing system of the combination of Makishi and Kim in order to provide an additional option to assess a battery’s state.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
19 October 2022


/DANIEL KESSIE/Primary Examiner, Art Unit 2836